                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

NATHAN RANDLE FOREMAN                                        CIVIL ACTION

VERSUS                                                       NO. 19-9944-WBV

ROBERT C. JENKINS, JR.                                       SECTION D

                                        ORDER

          The Court, having considered the Complaint,1 the record, the applicable law,

the Magistrate Judge’s Report and Recommendation,2 and the lack of any objections

thereto, hereby approves the Magistrate Judge’s Findings and Recommendation and

adopts it as its opinion.    Because Nathan Randle Foreman has failed to establish

that this Court has federal question jurisdiction under 28 U.S.C. § 1331 or diversity

jurisdiction under 28 U.S.C. § 1332, his claims must be dismissed without prejudice

for lack of federal subject matter jurisdiction.

          Accordingly,

          IT IS HEREBY ORDERED that this lawsuit be DISMISSED without

prejudice for lack of federal subject matter jurisdiction.

          New Orleans, Louisiana, March 13, 2020.




                                         _________________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE



1   R. Doc. 4.
2   R. Doc. 14.
